     Case 2:20-cv-01911-JAM-CKD Document 15 Filed 11/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN F. WOODY,                                     No. 20-cv-1911 JAM CKD P
12                        Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    MANJULA BOBBALA, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. On October 14, 2020, the court screened plaintiff’s complaint as the court is required to do

19   under 28 U.S.C. § 1915A(a). Plaintiff’s complaint was dismissed with leave to amend. Plaintiff

20   has now filed an amended complaint which the court now screens.

21          Under 28 U.S.C. § 1915A(a), the court must dismiss a complaint or portion thereof if a

22   prisoner has raised claims that are legally “frivolous or malicious,” that fail to state a claim upon

23   which relief may be granted, or that seek monetary relief from a defendant who is immune from

24   such relief. 28 U.S.C. § 1915A(b)(1),(2).

25          In his amended complaint, as in the original, plaintiff complains about medical care he

26   received for broken bones in his hand. However, also as in the original, plaintiff fails to state a

27   claim upon which relief can be granted as plaintiff fails to point to facts suggesting he suffered

28   injury as a result of a defendant’s deliberate indifference to plaintiff’s condition, or intentionally
                                                         1
     Case 2:20-cv-01911-JAM-CKD Document 15 Filed 11/20/20 Page 2 of 2


 1   harmful conduct, as opposed to merely negligent conduct. Accordingly, the amended complaint

 2   must be dismissed.

 3            In the court’s October 14, 2020 order, the court provided plaintiff with detailed

 4   information as to how he might state a claim for denial or delay of medical care under the Eighth

 5   Amendment. Despite the information provided, plaintiff still does not state an actionable claim,

 6   nor has plaintiff made any meaningful progress toward doing so. Since granting plaintiff leave to

 7   amend a second time appears futile, the court will recommend that this action be dismissed.

 8            In accordance with the above, IT IS HEREBY RECOMMENDED that:

 9            1. Plaintiff’s amended complaint be dismissed; and

10            2. This case be closed.

11            These findings and recommendations are submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

13   being served with these findings and recommendations, plaintiff may file written objections with

14   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

15   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

16   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

17   1991).

18   Dated: November 20, 2020
                                                       _____________________________________
19
                                                       CAROLYN K. DELANEY
20                                                     UNITED STATES MAGISTRATE JUDGE

21

22

23   1
     wood1911.frs
24

25

26
27

28
                                                        2
